 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America and its Local 8888,AFL-CIO(Newport News Shipyard and Dry-dock Company/Tenneco)'andClyde A John-son Case 5-CB-5790March 20, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 20, 1988, Administrative LawJudge Thomas A Ricci issued the attached deci-sionThe General Counsel filed exceptions and asupporting brief, and the Respondent filed a memo-randum brief in opposition to the General Colinsel's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions3and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedtThe name of theRespondent appears as stated in the amended coinplaint2In sec III par 2 of his decision the judge found that Respondentsgrievance committeeman Willie Futrell discussed Charging Party ClydeJohnson s grievance with Futrell s superiors the Respondent s grievancechairman Robert Moore and the Employers manager of labor relationsEdward Merkling In fact Merkling is not Futrell s superior and the twomen never discussed the Johnson grievance In sec III par 15 the judgefound that Moore testified that this was the first time in Moore s expenence that an employee had admitted a theft Moore actually testified thathe believed this was the first time every work rule violation alleged bytheEmployer was admitted by an employeeWe correct the errorswhich do not affect the outcome of the case3In agreeing with the judge that the Respondent did not arbitrarily failto process Johnson s grievance in violation of Sec 8(b)(1)(A) of the Actwe note that Merkling testified without contradiction that Moore contactedMerkling and interceded on Johnson s behalf Merkling also testifled that he informed Moore that Johnson had stolen Navy property andhad resisted apprehension Futrell testifiedwithout contradiction that hesaw the employee statements supporting the Employers case againstJohnson and that Futrell conducted an independent investigation of thematterThus the testimony of Merkling and Futrell fully supports theconclusion that Moore had a reasonable basis for his decision to withdraw Johnson s grievance and was not acting arbitrarily when he madethat decisionPaula S Schaeffer Esqfor the General CounselFranklin G Shuler Esq (Copper Mitch & Crawford)ofBirmingham Alabama for the RespondentDECISIONSTATEMENT OF THE CASETHOMAS A Ricci, Administrative Law Judge A hearing in this proceeding was held at Newport News, VirginiaonMay 3 1988, on complaint of the GeneralCounsel against United Steelworkers of America and itsLocal 8888, AFL-CIO (the Respondents or the Union)The complaint issued on January 22, 1988 based on acharge filed on August 17, 1987 by Clyde A Johnson(theCharging Party)The essential issue presented iswhether the Union failed to process a grievance filed byJohnson and thereby violated Section 8(b)(1)(A) of theActOn the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERNewport News Shipyard and Drydock Company forwhom the Charging Party worked, and whose employees arerepresented by the Union in collective bargaining is engagedin the construction and repair of oceangoingvesselsDuring the 12 months precedingissuanceof the complaint a representative period, in the course ofitsoperations, the Company purchased and received atitsNewport News Virginia facility products goods andmaterials valued in excess of $50 000 directly from pointsoutside the State of Virginia I find that Newport NewsShipyard and Drydock Companyis anemployer withinthe meaningof the ActIILABOR ORGANIZATION INVOLVEDIfind that United Steelworkers of America and itsLocal8888AFL-CIO are labor organizations within themeaningof Section 2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICEOn July 9 1987 Johnson who had worked for 10years for this Company became involved inan incidentwhich resulted in the Company s charging him withhaving violated four of the work rules then in effect-stealingcompany property refusing to follow instructions or directions of the foreman or supervisor, fightingon company property, and threatening intimidating orcoercing another employee by word or act The rulesstated that the employee could be discharged or otherwise disciplined for violation of any of those rules Thenext day, on July 10, Johnson was suspended for 3 daysbecause of those charged offenses After Johnson had returned to work on July 15 he was dischargedThatsameday with theassistanceof Willie Futrell, aunion committeemanJohnson filed a grievance throughthe Union After the first step in the established grievanceprocedure there was a lengthy discussion betweenFutrell and ChristineWoodson the Company s personnel representativeThe company representative refusedto reinstate Johnson Futrell then talked the matter overwith his superiors Robert Moore and Edward Markling293 NLRB No 43 STEELWORKERS LOCAL8888(NEWPORT NEWS)349The result of the Union s investigation of the matter wasthat it decided to drop the entire grievance It decidednot to process it to the second step of the establishedprocedure,which would have been a further meetingand discussion between the Union and company representatives Johnson was not returned to workWe start by looking at what happened on July 9Johnson was sent to a room on the ship to gather toolsand things and to move them away It was a navy shipThe room was also used as an eating place by the navypersonnelAs he was leaving Johnson picked up a package of potato chips and put them in his pocket It wasproperty of the Navy As Johnson was leaving a navalofficer told him to return the chips Johnson put it backand again started to leave The officer then asked whoJohnson s foreman was, but Johnson did not answer andcontinued on his way out At that point the officer tookJohnson s badge-which bore his identification number-from the man's suit It was the logical thing to do, forthis service company employs 18 000 people all over theNewport News Shipyard, and it would have been difficult for that naval officer to locate Johnson later Johnson resented what the officer had done and snatched thebadge out of his hands At this point the two men gotinto a fight with Johnson trying to keep the badge andthe other man trying to get it back They went to thefloor, hitting one another Then another man entered theroom and separated them, and Johnson left the place Itwas what happened in that room that day that resultedin both the 3 day suspension and the dischargeAs stated above, after the lengthy discussions betweenUnion Agent Futrell and Management Agent Woodsonat the first stage of Johnson s discharge grievance, andafter the higher officers of the Union had considered allthe facts and conflicting contentions between the twoparties as to exactly what had happened, the Union decided to drop the grievance before going to the secondstep,which would had been further discussions about themerits of the discharge The complaint allegation that itwas an unfair labor practice for the Union to havedropped that particular grievance at step two is doublebarried first, because it did so in retaliation against Johnson for not being a union member and second, becauseits action wasArbitraryCapricious Invidious' If theUnion s reason really was the first no citation of authority is necessary, for that would have been unlawful without question at this late dateM Eskin & Son135NLRB 666 (1962) As to the second contention the General Counsel cites a great number of cases decided by theBoard, in which it found a union s actionArbitrary, Capricious and InvidiousThe trouble with these citationsis that in an area such as this no two cases are alike andtherefore no preceding citation really fits a later case Inthe light of the recordin itsentirety-not only the selected,out of context selectionmade by the GeneralCounsel-I find neither conclusionary allegation to havebeen provedin this caseThe General Counsels entire case focuses on the factthatone of the four work rules that Johnson wascharged with having violated was rule 1-stealing company property Johnson was not a member of the UnionVirginia is a right to work State Of the 18 000 employees covered by the contract between the Union and thisCompany, 45 percent are nonunion members-8100' Theunion agents who handle grievances testified they process about 2000 grievances each year After examining theUnion s comprehensive records-thousands of them-theGeneral Counsel selected five grievance records andplaced them into evidenceIn 1984 two employees-David Greene and DavidKnox-were discharged for violations of rule 1 theftand both were reinstated without backpay in the courseof the grievance procedure In 1985 thesamething happened to another employee-Gregory Dane also in thegrievance procedure In 1986 a man named DavidBraddy was also fired for theft and reinstated with nobackpay via the grievance procedure The last companyrecord offered by the General Counsel involved an employee named Jane Burton She too was discharged forviolating rule 1Her grievance was taken to step 4 of thegrievance procedure, when the Union decided to dropthe grievance altogether Burton was never returned toworkThe argument here is that if the Union succeeded inwinning the jobs back for the first four of these employees,why did it not continue to push Johnson s grievancewith the hope of winningitasitdid the others9 Also, itcould at least have gone to step 4 before dropping it asitdid for employee Burton To me this last record tellsanother story Burton was an elected committeewomanof the Union for the janitorial service unit The Unionchose not to go to arbitration for Burton, and abandonedher hopes If a union can drop the grievance of one of itselected officers, it shows that it is the merits of the grievance that governs its decision, and not the membershipor nonmembership of the grievantThe only evidence of antiunionanimusagainst Johnson-called direct evidence by the General Counsel-isthe followingFutrell the union agent knew Johnsonwas not a union member Twice in the past he had askedJohnson to sign up with the Union and the man had refusedWho knows how many others of the thousands ofmembers in the workplace Futrell had also solicited withno resultsOn July 15, after Futrell had talked at lengthwith Personnel Manager Woodson to take back the discharge notice, and while he was helping Johnson fill outthe grievance papers, Johnson asked him, as Johnson testifiedWould it be in my best interest to join the steelworker " Futrell saidYes,and Johnson filled out amembership card then and thereWhat the GeneralCounsel proved by offering this testimony is that whenthe union officers decided to drop Johnson's grievancethey knew he was a union member They also knew hehad joined the Union of his own volition With this reality in mind what becomes of the complaint allegationthat the Union dropped thatman sgrievance because hewas not a member of the Union?But asidefrom the total absence of evidence of illegalpurpose in the Union's treatment of this one grievancethere is the most convincing evidence that this Unionpays no attention to membership or nonmembership inthe enforcement of its overall collective bargaining contractFrom 1985 to the time of the hearing in this pro 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDceeding the Union dropped 44 grievances involving discharges after the first step in the grievance procedure, asitdid Johnson s (As evidenced by the formal recorddocuments received in evidence pertaining to thosegrievances, accepted by stipulations of all parties) Thirtyof the forty four involved union members Only 14 involved nonunion members Considering the percentageof members against nonmembers in this workplace, ifanything those documents show that the Union is lesssensitive to the interest of its members than it is to thenonmembers'We come to the alternative theory of the complaint,that the Union acted arbitrarily and that it treated Johnson's grievanceunfairlyand thereby breached its dutyof fair representation to that one employee This argument rest entirely ona singleout of context exhibit inthis recordWhen Johnson was suspended for 3 days onJuly 10, the Company s statement listed violations of fourwork rules as the reasonYard Regulations #1 Stealingcompany property or property of another employer (2)Yard Regulation #4 refusal to follow instructions or directions of a foreman or supervisor (3) Yard Regulation#7 fighting on company property (4) Yard Regulation#11-Threatening, intimidating, coercing an employeeby word or actThat notice also read,Suspensionpending discharge meetingWhen, on July 15 Johnsonwas actually discharged after consulations between company and union representatives, the notice spoke of onlyone work rule violation- Yard Regulation #1-Stealingcompany property or property of another employee(government property)If one looks only at that oneexhibit in this record one cannot help asking-howcould the theft of a package of chips worth only 25 centsjustify a discharge in the minds of the union agents representingJohnson Ridiculous says the General CounselIf that was all that was involved one could reasonablysay the Union acted unfairly in dropping the grievance atan earlystageof the proceeding The truth is as therecord evidence considered in its entirety shows beyondquestion that the Company first suspended Johnson andthen fired him, for much more misconduct than the meretaking of a package of potato chipsTo start with when Johnson was suspended-for violating all four of the enumerated work rules-the noticeto read Suspension pending dischargeThis means, ofcourse that the management were considering whetherto discipline Johnson because of all four work rule violationsCommitteeman Futrel testified that when he discussed thesuspensionaction with Woodson she arguedallfour rules violations in justifications of that actionFrom his testimonyWe argued backwards and forward about the fourdifferentYard RegulationsAnd when she wrotethe slip out, she wrote the slip out that day she suspended him 3 days pending discharge for the fourdifferent Yard regulations on that day, and we discussed this backwards and forthAnd it was apretty lengthy meetingQ Approximately how long?A I would say from 45minutesto an hourAnd on the day of the discharge July 15, before Johnson decided to file his grievance, Futrel had anotherlengthy discussion with Woodson, trying to have the discharge notice taken back Again from his testimony [i]nthe meeting we argued about the different types of yardregulations that she had suspended him for and she wentright down the yard regulations 1 all the way through11, the ones she had cited And we argued backwardsand forwards and at the end of that meeting she suspended him for yard Regulation 1This is the clearest evidence that Johnson was discharged for all four rule violationsand not only rule 1 The discharge notice mentions only the theft, rule 1 But there is another document received in evidence that is equally relevant In rechecking the grievance after the step 1 discussion, theCompany gave the Union a formal statement of its position on the discharge question It is dated July 21 anddetails the fight Johnson got into with the company officer when he refused to surrender his shield badge Allfour rule violations are discussed in that document Inthe end it readsIt is quite clear that the grievant violated Yard Regulation #1 in stealing the chips from the navy messIt is also quite clear that this theft precipitated theensuring tussle and eventual restraint of the grievantThe grievant was discharged for just proper causeThere isno violation of the labor agreementCONTRACTUALPROVISIONSRELIEDUPON CompanyArticle6-managementArticle 42-plant rulesYardRegulation#1,#4, #7 and # 11The only explanation for management to have referredonly to rule 1 violation in the discharge notice must bethat that was the only violation-straight theft-thatJohnson admittedWith the rules providing out right discharge for theft 1 violation there was no need for theCompany tohave referred to any others of the rules violated It knew that discharge on that single basis couldbe defended to the end But the fact is that what theUnion had to consider when deciding on how to proceedwas the entire area of dispute between the parties in thegrievance procedureWhat really determines this case iswhether the Union acted rationally in the light of theentire picture of what had happened and on allof whichthe Respondent was relyingOf course always in a situation like this each side willtend to argue conflicting versions of what happened thecompany tending to blame the employee and the uniontrying hard to exculpate him If the union officers decided in this case that the Company was right,it is understandableWhen the navyman removed Johnson snumber badge from his suit and was holding it in hishands, he had no reason to tusslewith Johnson It wasJohnson who wanted that badgebackWhoassaultedwhom? Who started the fight that led both men wrestling on the floor? It had to be Johnson,for it was he STEELWORKERS LOCAL 8888 (NEWPORT NEWS)who was trying to get back the badge Where rule 11says,Threatening intimidating, coercing another employee by word or act it was meant to prohibit exactlythiskind of thing It was Johnson who started thetussleas he called it with the other man Surely theunion agents,before deciding to drop the grievance, understood that critical factWhatever the detailed facts may boil down to, itcannot be said that the Union in this instance acted arbitrarily,or unfairly, in the way it handled Johnson sgrievanceIn hisbrief the General Counsel cites manycases in which the Board found unions to have acted improperly in not processing a grievance beyond a certainstageBut this is not a question of pure lawIt is an areaof Board proceedings where no twocasesare alikeAllkinds of disputes apse in the workplace People are discharged for reasons without end If Johnson hadat leastdenied trying to steal something from the Company,however small it may have been, at least the Unionwould have been in a position to dispute the entirecharge against himMoore, the Union s grievance chairman said,without contradiction that this was the first351time in his extended experience that the employee hadadmitted the theft He said that was the major reason forthe Union s ultimate decision I cannot fault himAll things considered especially the great number ofgrievances involving many members of the Union thatalso had been dropped at the secondstageof the procedure I can only say that the General Counsel has notproved the case of capricious or unfair behavior by theUnion in its handling of this grievanceIn conclusion, I shall recommend dismissal of the complaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended'ORDERThe complaint is dismissed' If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes